Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 1 of 12 PageID #: 644




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

BRENDA GIVENS, et al.,                                     )
                                                           )
                  Plaintiffs,                              )
                                                           )
            vs.                                            )             No. 4:18-CV-1732 SPM
                                                           )
                                                           )
SAINT LOUIS COUNTY, et al.,                                )
                                                           )
              Defendants.                                  )


                                      MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiffs Brenda and Gary Givens’ Motion to Quash

and/or for Protective Order for certain of Defendants’ Supplemental Disclosures of Marie Walker,

M.D. and Philomena Akoh, M.D. (Doc. 112.) This matter is pending before the undersigned United

States Magistrate Judge, with consent of the parties, pursuant to 28 U.S.C. § 636(c). Defendants

Marie Walker, M.D. (“Walker”) and Philomena Akoh, M.D. (“Akoh”) (collectively “Defendants”)

filed a memorandum in opposition to the motion to quash/for protective order (Doc. 114), Plaintiffs

filed a reply (Doc. 118), and Defendants filed a sur-response 1 (Doc. 122). For the reasons stated

below, the motion to quash and/or for a protective order will be denied.

I.       Background

         In this lawsuit, Plaintiffs Brenda and Gary Givens (“Plaintiffs”) filed suit on behalf of their

son, decedent Zachary Givens (“Decedent”), who was an inmate at the Buzz Westfall Justice




1
  Defendants’ sur-response argues that Plaintiffs’ characterization of the production of Decedent’s records as unethical
behavior “must be stricken.” Defendants have not filed a motion to strike or referenced the standard of relief in their
pleading. Federal Rule of Civil Procedure 12(f) provides that “the court may strike from a pleading an insufficient
defense or any redundant, immaterial, impertinent, or scandalous matter.” Such an action is “an extreme measure,”
and such motions are disfavored and infrequently granted. Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1963 (8th Cir.
2000). Accordingly, the Court denies Defendants’ request to strike specific references in Plaintiffs’ briefing.
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 2 of 12 PageID #: 645




Center in St. Louis County. Plaintiffs’ Second Amended Complaint alleges that while Decedent

was incarcerated, Defendants failed to timely and appropriately treat and respond to Decedent’s

complaints and requests for medical treatment, and as a result of Defendants’ substantial and

deliberate indifference to Decedent’s health, safety and welfare, Decedent suffered injuries and

ultimately death. (Doc. 32.) Decedent was incarcerated on November 21, 2016, and his death

occurred on December 29, 2016. (Doc. 32, ¶¶ 8, 30.)

         In their responsive pleadings, Defendants Walker and Akoh assert affirmative defenses

related to causation issues, including that Decedent’s own negligence and comparative negligence

contributed or proximately caused his alleged injuries and damages, and that the intervening acts

or omissions of other persons or entities caused Decedent’s injuries. (Docs. 56, 63.)

         On April 14, 2020, Defendants Walker and Akoh submitted supplemental Rule 26(a)(1)

disclosures that included records of Decedent’s treatment at Saint Louis University (“SLU”)

Hospital. Defendants obtained the records at issue 2 without obtaining any prior authorization from

Plaintiffs. Plaintiffs then brought the present motion, asserting Defendants obtained the records in

violation of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Plaintiffs

now seek an order to prevent the disclosure or use of the records at issue, including use of or

reliance on the records by any defendant, witness, or expert in this case. (Doc. 112.)

II.      Discussion

         A party may move for a protective order to protect themselves from annoyance,

embarrassment, oppression, or undue burden or expense. Fed. R. Civ. P. 26(c). A district court has

broad discretion to decide when a protective order is appropriate and what degree of protection is



2
  The records at issue have not been made a part of the record, and the Court has not reviewed them. Based on
representations made in the parties’ briefing, it appears the records pertain to Decedent’s treatment at the SLU Hospital
Emergency Department on April 16, 2016, and on September 12-13, 2016, for accidental drug overdoses.
                                                           2
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 3 of 12 PageID #: 646




required. See Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 362 (8th Cir. 2003). The party

moving for the protective order has the burden to demonstrate good cause for issuance of the order.

Buehrle v. City of O’Fallon, MO, No. 4:10-cv-509 AGF, 2011 WL 529922, at *2 (E.D. Mo. Feb.

8, 2011). For good cause to exist, the movant must demonstrate the specific prejudice or harm that

would result if no protective order is granted. Id.

         Plaintiffs raise three arguments. First, Plaintiffs argue that Defendants should not be able

to use the records because Defendants obtained them in violation of HIPAA. Second, assuming

arguendo that Defendants obtained the records in compliance with HIPAA, the records are

irrelevant and should not be used. Third, Defendants’ access to the records violates Missouri’s

public policy protecting the physician-patient privilege. The Court considers each argument in

turn.

         A. HIPAA

         HIPAA generally prohibits a “covered entity” from using or disclosing protected health

information unless use or disclosure is permitted or required under HIPAA regulations. 45 C.F.R.

§ 164.502. A “covered entity” includes “a health care provider 3 who transmits any health

information in electronic form,” and “disclosure” in this context means “the release, transfer,

provision of access to, or divulging in any manner of information outside the entity holding the

information.” 45 C.F.R. § 160.103. HIPAA provides certain exceptions to the general rule against

disclosure of protected health information without the individual’s 4 prior written consent.




3
  A health care provider is a provider of medical or health services or any other person or organization who
furnishes, bills, or is paid for health care in the normal course of business. 45 C.F.R. § 160.103.
4
  Although the individual in this case is deceased, a covered entity must comply with the requirements discussed
herein with respect to protected health information of a deceased individual for a period of fifty years following his
death, and a covered entity must treat a personal representative (here, Plaintiffs) as the individual for purposes of
these statutes. See 45 C.F.R. §§ 160.103,164.502(f), (g).
                                                           3
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 4 of 12 PageID #: 647




       The parties agree that the records at issue are entitled to HIPAA protection. Their dispute

lies in whether Defendants’ accessing and producing Decedent’s SLU Hospital visit records

without a medical authorization constitutes a violation of HIPAA. Defendants argue that no

authorization was required to obtain the records because Defendants and SLU Hospital can

properly access each other’s records for treatment and “health care operations” purposes under

HIPAA regulations 45 C.F.R. § 164.502 and § 164.506.

       Section 164.502 states a covered entity may use or disclose protected health information

“for treatment, payment, or health care operations, as permitted by and in compliance with §

164.506.” 45 C.F.R. § 164.502(a)(1)(ii). Section 164.506(a) states that a covered entity may use

or disclose protected health information for treatment, payment, or health care operations as set

forth in paragraph 506(c). Health care operations includes “[c]onducting and arranging for medical

review, legal services, and auditing functions.” 45 C.F.R. § 164.501. Defendants assert two

subsections of § 164.506(c) are applicable here:

       (c) Implementation specifications: Treatment, payment, or health care operations.
             (1) A covered entity may use or disclose protected health information for its own
             treatment, payment, or health care operations.
             ***
             (5) A covered entity that participates in an organized health care arrangement may
             disclose protected health information about an individual to other participants in the
             organized health care arrangement for any health care operations activities of the
             organized health care arrangement.

45 C.F.R. § 164.506(c).

       Plaintiffs assert, without further legal analysis, that Defendants’ reliance on these

regulations is improper because the records at issue are SLU Hospital records, the Hospital is not

a named party in the lawsuit, and Defendants Akoh and Walker were not employed as SLU

physicians at the time of the incident. Thus, Plaintiffs claim that Defendants cannot state the

disclosure was for the legal services of SLU Hospital. However, according to Defendants’
                                                   4
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 5 of 12 PageID #: 648




discovery responses and correspondence between counsel, Defendant Akoh was a psychiatry

resident with SLU, Defendant Walker was employed as a contract psychiatrist by SLU, and SLU

staffed the Hospital with SLU physicians. Thus, Defendants were SLU physicians at the time of

the incident. By way of their employment or affiliation with SLU, both Defendants were to provide

services at the Saint Louis County Justice Center, where Decedent was in custody during the

incidents alleged by Plaintiffs.

         Neither party directs the Court to cases applying the health care operations exceptions to

HIPAA’s general rule against disclosure. The Court’s own research suggests that under the first

exception, § 164.506(c)(1), Defendants and SLU Hospital can use or disclose patient medical

records for their own legal services, such as Defendants’ defense in this litigation. See, e.g., Haines

v. Metro. Gov't of Nashville, 2019 WL 3288475, at *3 (M.D. Tenn. July 22, 2019) (defendant

medical provider did not need a HIPAA-compliant authorization to obtain plaintiff’s medical

records because a provider has access to its own records under 45 C.F.R. § 164.501 and §

164.506(a)); McDowell v. United States, 2019 WL 8750360, at *1 (C.D. Cal. Dec. 11, 2019) (“a

covered entity may disclose health records to defend itself in litigation as part of ‘health care

operations’”). The Court’s own research has not located cases interpreting the organized health

care arrangement exception. However, the plain meaning 5 of this exception permits a hospital

participating in an organized health care arrangement to disclose protected health information

about an individual to other doctors in the organized health care arrangement for arranging or

conducting legal services for the organized health care arrangement. See § 164.506(c)(5).




5
 The plain language of the statute controls its interpretation. In re M & S Grading, Inc., 457 F.3d 898, 901 (8th Cir.
2006).
                                                          5
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 6 of 12 PageID #: 649




         An organized health care arrangement (“OHCA”) includes “[a] clinically integrated care

setting in which individuals typically receive health care from more than one health care provider.”

45 C.F.R. § 160.103. Defendants state that Saint Louis University and SSM Health Care participate

in an OHCA for the operation of SSM Saint Louis University Hospital. Saint Louis University and

SSM Health Care hold themselves out to the public as jointly operating the Hospital, and the

Hospital is “exclusively staffed by the SLUCare Physician Group.” The records at issue are SLU

Hospital records, Defendants are SLU physicians, and they participate in an organized health care

arrangement as defined by 45 C.F.R. § 160.103. Thus, Defendants were permitted to access the

records for health care operations activities, specifically, Defendants’ legal defense in this case.

         Defendants also correctly note that HIPAA provides for disclosure in federal cases where

a qualified protective order has been entered. On February 1, 2019, the Court entered a HIPAA

Qualified Protective Order pursuant to 45 C.F.R. § 164.512(e) 6 to prevent the unauthorized


6
  45 C.F.R. § 164.512(e)(1) states in part:
(1) Permitted disclosures. A covered entity may disclose protected health information in the course of any judicial or
administrative proceeding:
(i) In response to an order of a court or administrative tribunal, provided that the covered entity discloses only the
protected health information expressly authorized by such order; or
(ii) In response to a subpoena, discovery request, or other lawful process, that is not accompanied by an order of a
court or administrative tribunal, if:
          (A) The covered entity receives satisfactory assurance, as described in paragraph (e)(1)(iii) of this section,
          from the party seeking the information that reasonable efforts have been made by such party to ensure that
          the individual who is the subject of the protected health information that has been requested has been given
          notice of the request; or
          (B) The covered entity receives satisfactory assurance, as described in paragraph (e)(1)(iv) of this section,
          from the party seeking the information that reasonable efforts have been made by such party to secure a
          qualified protective order that meets the requirements of paragraph (e)(1)(v) of this section.
***
(v) For purposes of paragraph (e)(1) of this section, a qualified protective order means, with respect to protected health
information requested under paragraph (e)(1)(ii) of this section, an order of a court or of an administrative tribunal or
a stipulation by the parties to the litigation or administrative proceeding that:
          (A) Prohibits the parties from using or disclosing the protected health information for any purpose other than
          the litigation or proceeding for which such information was requested; and
          (B) Requires the return to the covered entity or destruction of the protected health information (including all
          copies made) at the end of the litigation or proceeding.
(vi) Notwithstanding paragraph (e)(1)(ii) of this section, a covered entity may disclose protected health information
in response to lawful process described in paragraph (e)(1)(ii) of this section without receiving satisfactory assurance
under paragraph (e)(1)(ii)(A) or (B) of this section, if the covered entity makes reasonable efforts to provide notice to
                                                            6
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 7 of 12 PageID #: 650




disclosure and to direct the use of protected health information (PHI) during the litigation. (Doc.

52.) On February 18, 2020, the Court entered a Joint Protective Order pursuant to Federal Rule of

Civil Procedure 26(c) and agreed to by the parties. (Doc. 89.) Under this second protective order,

the parties set terms regarding use and disclosure of Confidential Information generally, which

includes confidential medical records. (Doc. 89, ¶ 1.) Pursuant to both orders, the parties are not

to disclose PHI for any purpose other than the litigation herein, and the protected information is to

be destroyed or returned to the producing entity or provider at the end of the litigation. (Doc. 52,

¶ 3(c)(2); Doc. 89, ¶ 7.)

         Defendants argue that the records at issue are already protected by the two protective orders

which allow for the use of Decedent’s medical records in the litigation and set terms to protect the

confidentiality of the records. Plaintiffs do not criticize the terms of the HIPAA Qualified

Protective Order or the Joint Protective Order, nor do Plaintiffs explain why the terms of these

orders are not sufficient to protect Decedent’s protected health information. Upon the Court’s

review of the protective orders in place, the terms appear to satisfy the requirements of HIPAA

and protect the records at issue from unauthorized use or disclosure. See 45 C.F.R. § 164.512(e).

         Moreover, even if Defendants’ disclosure could be construed as a HIPAA violation,

Plaintiffs have provided no authority to support exclusion of evidence based thereon. The Court’s

own research suggests that at least in some cases, courts have declined to exclude records because

HIPAA regulations do not provide for suppression of evidence as a remedy for a HIPAA violation.

See, e.g., United States v. Yazzie, 998 F. Supp. 2d 1044, 1116 (D.N.M. 2014) (“HIPAA ‘provides

for criminal and civil penalties against entities that fail to comply with its provisions,’ but




the individual sufficient to meet the requirements of paragraph (e)(1)(iii) of this section or to seek a qualified protective
order sufficient to meet the requirements of paragraph (e)(1)(v) of this section.
                                                             7
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 8 of 12 PageID #: 651




suppressing medical records does not appear to be an appropriate remedy for a HIPAA violation.”

(quoting United States v. Elliott, 676 F.Supp.2d 431, 440-41 (D. Md. 2009))); Elder-Evins v.

Casey, 2012 WL 2577589, at *6 (N.D. Cal. July 3, 2012) (“As other courts have noted, HIPAA

does not have a suppression remedy. And where this is the case, it is inappropriate for the court to

exclude evidence on this basis.”); Smith v. Daniels, 2010 WL 4882950, at *6 (N.D. Ga. Nov. 24,

2010) (denying plaintiff’s motion to strike a doctor’s affidavit, plaintiff’s deposition, and

plaintiff’s medical records submitted by defendants because they were obtained in violation of

HIPAA because plaintiff put his medical status at issue and HIPAA confers no private right of

action).

       Additionally, where a plaintiff is not given prior notice or opportunity to object to a

disclosure but the parties have a protective order in place, courts often decline to issue sanctions

or otherwise order additional protections to safeguard the records. See, e.g., In re Hildenbrand,

2016 WL 4705106, at *2 (Bankr. N.D. Iowa Sept. 8, 2016) (finding HIPAA did not provide

grounds to quash a subpoena for medical records where the parties could secure a protective order

prior to the release of records); Lobato v. Ford, 2007 WL 3342598, at *5 (D. Colo. Nov. 9, 2007)

(“Given the parties’ Protective Order, I find HIPAA does not mandate or warrant the non-monetary

sanctions requested in Plaintiffs’ motion.”); Allen v. Woodford, 2007 WL 309485, at *11 (E.D.

Cal. Jan. 30, 2007) (“HIPAA does not create substantive rights that act as a bar on discovery.”);

see also Northwestern Memorial Hospital v. Ashcroft, 362 F.3d 923, 925-26 (7th Cir. 2004)

(HIPAA’s standard for disclosure is “purely procedural” and “[a]ll that 45 C.F.R. § 164.512(e)

should be understood to do, therefore, is to create a procedure for obtaining authority to use

medical records in litigation.”). In light of the HIPAA Qualified Protective Order and Joint




                                                 8
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 9 of 12 PageID #: 652




Protective Order in place here, the Court finds no further safeguards are necessary to protect the

records at issue.

       B. Relevance

       Plaintiffs argue that if the records were obtained in compliance with HIPAA, they should

still be excluded because the only medical condition at issue under the pleadings is infective

endocarditis, and Hospital records reflecting prior treatment are irrelevant to Decedent’s diagnosis

and death. Defendants argue the records at issue reflect two accidental drug overdoses and contain

Decedent’s statements and references to health care providers with whom Decedent was to follow

up with for outpatient care, and so, they may contain information which has a tendency to make it

more probable that Decedent’s infective endocarditis was caused by his IV drug use. Defendants

argue this information is relevant to potential medical causation, factual background of the case,

damages, and decedent’s life expectancy. Plaintiffs do not directly dispute the cause of Decedent’s

infective endocarditis. Instead, Plaintiffs argue “the causation of the medical condition has never

been put at issue,” and “it is [Defendants’] treatment or lack thereof that is at issue in this case.”

       The Court disagrees with Plaintiffs’ characterization of the issues. In their Second

Amended Complaint, Plaintiffs claim that Defendants’ acts or omissions caused Plaintiffs’

injuries, including causing an undiagnosed infection in Decedent’s heart to spread, ultimately

causing his death. (Doc. 32, ¶¶ 3, 46.) Plaintiffs have put Decedent’s medical condition at issue,

and the Hospital records from April and September 2016 are reasonably calculated to lead to

information regarding the cause of Decedent’s injuries and death in December 2016. Further,

regardless of Plaintiffs’ allegations and theory of the case, Defendants have raised affirmative

defenses relating to contributory or comparative negligence. Defendants are entitled to conduct

discovery to investigate their defenses. See Fed. R. Civ. P. 26(b)(1) (a party may obtain discovery

                                                   9
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 10 of 12 PageID #: 653




regarding non-privileged matters relevant to any claim or defense); Kirk v. Schaeffler Grp. USA,

Inc., No. 3:13-CV-05032-DGK, 2014 WL 2807681, at *2 (W.D. Mo. June 20, 2014) (“[T]he fact

that Defendants are seeking discovery on a theory of defense is irrelevant… [t]he Federal Rules of

Civil Procedure do not provide different discovery rules for defendants’ theories and for plaintiffs’

theories.”). The cause of Decedent’s infective endocarditis is an issue of consequence in this case,

as it may make Plaintiffs’ version of the facts or Defendants’ version of the facts more likely or

less likely. The circumstances of Decedent’s presentation to the Hospital for care and his

statements about those circumstances in the months prior to his death may be relevant to causation

and damages, and Defendants are entitled to discovery on these issues.

       Plaintiffs also briefly argue that even if Decedent’s prior medical treatment is relevant, it

should be prohibited because it would be prejudicial given the public’s general stigma against drug

users. This is an evidentiary argument, and to address the admissibility of the records at this time

would be premature. See Fed. R. Civ. P. 26(b)(1) (“Information within this scope of discovery

need not be admissible in evidence to be discoverable.”). Thus, the Court rejects this argument.

       C. Missouri’s Physician-Patient Privilege and Public Policy

       Plaintiffs next briefly argue that Defendants’ unauthorized access to Decedent’s medical

records was a violation of Missouri’s public policy protecting the physician-patient privilege.

Defendants respond that physician-patient privilege does not preclude a defendant provider from

using records to which it properly has access, and Plaintiffs have waived any applicable privilege

to records which relate to conditions at issue in the case. The parties rely on cases relying on

Missouri’s statutory physician-patient privilege.

       The Court finds no merit to these arguments because the state authorities upon which the

parties rely are not relevant here. This Court has original jurisdiction in this matter pursuant to 28

                                                 10
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 11 of 12 PageID #: 654




U.S.C. § 1331 because Plaintiffs’ claims allege federal civil rights violations pursuant to 42 U.S.C.

§ 1983. Thus, federal law applies, and federal common law does not recognize Missouri’s codified

physician-patient privilege. See, e.g., Darden v. AT&T Corp., No. 4:14CV1198 RLW, 2015 WL

4993986, at *2 (E.D. Mo. Aug. 19, 2015) (rejecting Plaintiffs’ claim medical records are protected

by physician-patient privilege because “the Court is not required to recognize state law

privileges”); Evantigroup, LLC v. Mangia Mobile, LLC, No. 4:11-CV-1328 CEJ, 2013 WL

141605, at *1 (E.D. Mo. Jan. 11, 2013) (“[I]n a fundamentally federal proceeding, the court may

not recognize a state-created privilege.”). The Court finds that Missouri’s physician-patient

privilege does not control in this federal question case. Thus, any state authorities on which

Plaintiffs rely are not relevant. 7 The Court will not preclude use of the records at issue based on

Missouri’s physician-patient privilege.

III.     Conclusion

         “Broad discovery is an important tool for the litigant.” WWP, Inc. v. Wounded Warriors

Family Support, Inc., 628 F.3d 1032, 1039 (8th Cir. 2011). In this instance, the Court finds that

Plaintiffs have failed to demonstrate that the records at issue do not come within the broad scope

of relevance or that they would not be protected by the HIPAA Qualified Protective Order already

in place. Thus, the Court will deny the motion to quash and/or for protective order.




7
  Plaintiffs also suggest that allowing Defendants access to SLU Hospital’s records gives Defendants an “unfair
advantage” because “Plaintiffs as non-medical personnel are not afforded the same opportunities.” Plaintiffs rely on
state authority discussing the public policy evidenced by Missouri’s physician-patient privilege. See State ex rel.
Woytus v. Ryan, 776 S.W.2d 389, 391 (Mo. 1989), abrogated by Brandt v. Pelican, 856 S.W.2d 658 (Mo. 1993). It is
unclear what advantage Plaintiffs are referring to, as Plaintiffs are also entitled to Decedent’s medical records.
Nevertheless, for the same reasons the Court rejects Plaintiffs’ physician-patient privilege argument, the Court finds
no merit to Plaintiffs’ suggestion that the records must be excluded because their use would be against Missouri public
policy.
                                                         11
Case: 4:18-cv-01732-SPM Doc. #: 123 Filed: 07/28/20 Page: 12 of 12 PageID #: 655




       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Quash and/or for Protective Order

(Doc. 112) is DENIED.




                                            SHIRLEY PADMORE MENSAH
                                            UNITED STATES MAGISTRATE JUDGE

Dated this 28th day of July, 2020.




                                           12
